            Case 1:19-cv-00408-TNM Document 39 Filed 09/10/19 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                             Civil Action No. 1:19-cv-00408 (TNM)
                                Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; MARK T.
ESPER, in his official capacity as Acting Secretary of
Defense; LIEUTENANT GENERAL TODD T.
SEMONITE, in his official capacity as Commander
and Chief of Engineers, U.S. Army Corps of
Engineers; KEVIN McALEENAN, in his official
capacity as Acting Homeland Security Secretary;
DAVID BERNHARDT, in his official capacity as
Secretary of the Interior,

                                Defendants.


             JOINT MOTION FOR SUPPLEMENTAL BRIEFING SCHEDULE
       The parties hereby move the Court for a supplemental briefing schedule in relation to

Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint. In support of this request, the

parties submit the following:

       1.       On May 10, 2019, Defendants moved to dismiss Plaintiffs’ Amended Complaint in

this matter. See ECF No. 22. In that motion, Defendants sought dismissal of, inter alia, claims

related to Defendants’ alleged use of authority provided in 10 U.S.C. § 2808 to undertake barrier

construction along the southern border.

       2.       Plaintiffs filed their opposition on May 31, 2019, see ECF No. 31, and Defendants

filed their reply on June 17, 2019, see ECF No. 33.

       3.       At the time the parties filed their motion-to-dismiss briefs, the Secretary of Defense

had not yet decided to undertake or authorize any construction projects under § 2808.
            Case 1:19-cv-00408-TNM Document 39 Filed 09/10/19 Page 2 of 3


       4.         On September 3, 2019, the Secretary of Defense authorized eleven border barrier

projects in California, Arizona, New Mexico, and Texas pursuant to § 2808. See Defs.’ Notice,

ECF No. 37.

       5.         To facilitate the Court’s resolution of the pending Motion to Dismiss, the parties

respectfully request the opportunity to file supplemental briefs to address whether or how the

Secretary’s recent decision affects the parties’ arguments raised in the prior briefing. The parties

further ask that the Court adopt the following briefing schedule.

              •   September 18, 2019: Defendants’ Supplemental Brief;

              •   October 2, 2019: Plaintiffs’ response to Defendants’ Supplemental Brief; and

              •   October 9, 2019: Any reply by Defendants to arguments raised in Plaintiffs’ brief,
                  if necessary.

       6.         The parties agree that Defendants’ Supplemental Brief and Plaintiffs’ response

thereto will be limited to no more than ten pages, and any reply by Defendants will be limited to

five pages.

       7.         A proposed order is attached.



Dated: September 10, 2019


       Respectfully submitted,
/s/ Brian Segee                                        /s/ Leslie Cooper Vigen
Brian Segee (CA Bar No. 200795)                        LESLIE COOPER VIGEN
(Pro Hac Vice)                                         Trial Attorney (D.C. Bar No. 1019782)
CENTER FOR BIOLOGICAL DIVERSITY
660 S. Figueroa St., Suite 1000                        JOSEPH H. HUNT
Los Angeles, CA 90017                                  Assistant Attorney General
Tel: (805) 750-8852
Email: bsegee@biologicaldiversity.org                  JAMES M. BURNHAM
                                                       Deputy Assistant Attorney General
Tanya Sanerib (D.C. Bar No. 473506)
CENTER FOR BIOLOGICAL DIVERSITY                        ALEXANDER K. HASS
2400 NW 80th Street, #146                              Director, Federal Programs Branch
                                                   2
         Case 1:19-cv-00408-TNM Document 39 Filed 09/10/19 Page 3 of 3


Seattle, WA 98117                               ANTHONY J. COPPOLINO
Tel: (206) 379-7363                             Deputy Director, Federal Programs Branch
Email: tsanerib@biologicaldiversity.org
                                                ANDREW I. WARDEN
Anchun Jean Su (D.C. Bar No. CA285167)          Senior Trial Counsel (IN Bar No. 23840-49)
CENTER FOR BIOLOGICAL DIVERSITY                 LESLIE COOPER VIGEN
1411 K Street N.W., Suite 1300
                                                KATHRYN C. DAVIS
Washington, D.C. 20005
                                                MICHAEL J. GIRARDI
Tel: (202) 849-8399
Email: jsu@biologicaldiversity.org              RACHAEL L. WESTMORELAND
                                                Trial Attorneys
Jason C. Rylander (D.C. Bar No. 474995)         United States Department of Justice
Michael P. Senatore (D.C. Bar No. 453116)       Civil Division, Federal Programs Branch
DEFENDERS OF WILDLIFE                           1100 L Street, NW, Room 11308
1130 17th Street, NW                            Washington, DC 20005
Washington, DC 20036                            Tel: (202) 305-0727
Tel: (202) 682-9400 x 145                       Email: Leslie.Vigen@usdoj.gov
Facsimile: (202) 682-1331
                                                Counsel for Defendants
Email: jrylander@defenders.org
Email: msenatore@defenders.org

Anthony T. Eliesuson (IL Bar No. 6277427)
ANIMAL LEGAL DEFENSE FUND
150 South Wacker Drive, Suite 2400
Chicago, IL 60606
Tel: (707) 795-2533
Email: aeliseuson@aldf.org

Counsel for Plaintiffs




                                            3
        Case 1:19-cv-00408-TNM Document 39-1 Filed 09/10/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY, et al.,

                              Plaintiffs,
                                                          Civil Action No. 1:19-cv-00720 (TNM)
       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                              Defendants.

                                     [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Motion for Supplemental Briefing Schedule, it is

hereby ORDERED that the Motion is GRANTED. The parties shall file supplemental briefs to

address whether or how the Secretary of Defense’s decision to authorize certain border barrier

projects pursuant to 10 U.S.C. § 2808 affects the parties’ arguments made in support of or in

opposition to Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint.

       It is furthered ORDERED that the parties shall adhere to the following briefing schedule

and page limitations:

       1. September 18, 2019: Defendants’ Supplemental Brief not to exceed 10 pages;

       2. October 2, 2019: Plaintiffs’ response to Defendants’ Supplemental Brief not to
          exceed 10 pages; and

       3. October 9, 2019: Any reply by Defendants to arguments raised in Plaintiffs’ brief, if
          necessary, not to exceed 5 pages.

       SO ORDERED.


Dated: _______________                               ____________________________________
                                                     TREVOR N. McFADDEN
                                                     United States District Judge
